KING, Senior Judge,
dissenting:
For the reasons I stated in my dissent in Washington Teachers’ Union, Local # 6, American Federation of Teachers, AFL-CIO v. District of Columbia Public Schools, 77 A.3d 441, 459-60 (D.C.2013) (King, J., dissenting), I respectfully dissent from the reversal of Judge Zeldon’s ruling that she lacked jurisdiction to stay arbitration. However, I agree with the majority that, having reversed this decision, we should remand the case to the trial court rather than deciding the underlying issues ourselves.